Citation Nr: 1759257	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  05-35 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for peptic ulcer disease, to include as secondary to a service-connected disability.

3.  Service connection for a genitourinary disorder, claimed as urination problems, to include as secondary to the service-connected type 2 diabetes mellitus disability.

4.  Entitlement to a compensable initial disability rating for nonproliferative diabetic retinopathy of the left eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967.

This matter came to the Board of Veterans' Appeals (Board) on appeal from September 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was scheduled for a hearing before a Veterans Law Judge in October 2012.  He did not appear at the hearing, did not request postponement, and has not shown good cause for not attending the hearing.  Pursuant to 38 C.F.R. § 20.702(d), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.

In June 2013 the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to ensure that all notification and development action was completed and to readjudicate the claims on appeal. 

In May 2017, the Board remanded the matter again to the AOJ for additional evidentiary development.  As set forth in more detail below, a review of the available record, including both the Veteran's Virtual VA file and his VBMS file, shows that the Board's remand instructions have not yet been fully completed.  Under these circumstances, another remand is unfortunately required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The merits of issues on the appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In an October 2000 rating decision, the RO denied service connection for hypertension.  Although the Veteran was notified of the RO's decision and his appellate rights in an October 2000 letter, he did not appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

2.  The evidence associated with the claims file since the October 2000 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and, assuming its credibility raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

3.  In a September 2001 rating decision, the RO denied service connection for peptic ulcer disease.  Although the Veteran was notified of the RO's decision and his appellate rights in a September 2001 letter, he did not appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

4.  The evidence associated with the claims file since the September 2001 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and, assuming its credibility, raises a reasonable possibility of substantiating the claim of entitlement to service connection for peptic ulcer disease.





CONCLUSIONS OF LAW

1.  The October 2000 rating decision denying service connection for hypertension is final.  38 U.S.C. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

2.  New and material evidence has been received to warrant reopening of the claim of service connection for hypertension.  38 U.S.C. § 5107, 5108 (2014); 38 C.F.R. § 3.156 (2017).

3.  The September 2001 rating decision denying service connection for peptic ulcer disease is final.  38 U.S.C. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

4.  New and material evidence has been received to warrant reopening of the claim of service connection for peptic ulcer disease.  38 U.S.C. § 5107, 5108 (2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law

New and Material Evidence to Reopen a Previously Denied, Final Claim
 
In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C. § 5108, however, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Analysis

Hypertension

As set forth above, in an October 2000 rating decision, the RO denied entitlement to service connection for hypertension, finding the lack of evidence of a current diagnosis.  The Veteran was notified of his appellate rights in an October 2000 letter.  He did not appeal the RO's determination and no new and material evidence was received within a year of the issuance of the rating decision.  He does not contend otherwise.  Thus, the RO's October 2000 rating decision is final and not subject to revision on the same factual basis.  

In making such determination regarding the finality of the October 2000 rating decision, the Board is cognizant that section 7 of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099 , provides that if a claim that was denied as not well grounded became final between July 14, 1999, and November 9, 2000, it may be readjudicated under the VCAA "as if the denial or dismissal had not been made," provided a timely request is filed by the claimant or on the Secretary's own motion. See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1343 -44 (Fed. Cir. 2003). If there was a request made by the claimant, that request had to be filed by the claimant no later than two years after the date of the enactment of the VCAA, i.e., not later than November 9, 2002. However, in the instant case, neither the Veteran nor the Secretary filed a timely request to reconsider such decision on this issue.

In this appeal, the Veteran seeks to reopen his claim of service connection for hypertension.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).  Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in October 2000.

The pertinent evidence that has been received since the October 2000 rating decision includes hypertension diagnoses from Dr. Cain in April 2003; and from VA clinician in January 2005.  Given the basis for the prior denial of the claim, and presuming the credibility of this evidence, the Board finds that this additional evidence relates to unestablished facts necessary to substantiate the claim of service connection for hypertension, and raises a reasonable possibility of substantiating the claim; therefore, the claim is reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Although, the newly received evidence is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to allow the grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim); See also Shade v. Shinseki, 24 Vet. App. 110, 124 (2010) (noting that "[n]ew and material evidence is evidence that-if found credible-would either entitle the claimant to benefits or to some further assistance from the Secretary in gathering evidence that could lead to the granting of the claim.  Of course, once a claim is reopened, the adjudicator may determine that the new evidence is not credible or is outweighed by other evidence.").

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.

Peptic Ulcer

In an October 2000 rating decision, the RO denied entitlement to service connection for peptic ulcer, finding the lack of evidence of a current diagnosis.  The Veteran was notified of his appellate rights in an October 2000 letter.  He did not appeal the RO's determination and no new and material evidence was received within a year of the issuance of the rating decision.  He does not contend otherwise.  However, with respect to this issue, the claim was reconsidered under the VCAA in a September 2001 rating decision, which is deemed the last final rating decision.  See Section 7 of the VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099

In this appeal, the Veteran seeks to reopen his claim of service connection for peptic ulcer.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).  Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in September 2001.  That decision found that the peptic ulcer was not shown in service and not due to herbicide exposure.  It was also noted that the record failed to show continuity of symptomatology.

The pertinent evidence that has been received since the September 2001 rating decision includes an alternate theory that peptic ulcer disease is secondary to service-connected post-traumatic distress disorder (PTSD).  In a December 2006 VA medical examination report, the examiner noted that stress conditions (such as PTSD) are known to adversely affect gastrointestinal conditions.  The evidence of record also includes a November 2008 statement from the Veteran, to the effect that he was exposed to unsanitary conditions in Vietnam, to contract H. pylori, which resulted in his peptic ulcer condition.  Given the basis for the prior denial of the claim, and presuming the credibility of this evidence, the Board finds that this additional evidence relates to unestablished facts necessary to substantiate the claim of service connection for peptic ulcer, and raises a reasonable possibility of substantiating the claim; therefore, the claim is reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Although the newly received evidence is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to allow the grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim); See also Shade v. Shinseki, 24 Vet. App. 110, 124 (2010) (noting that "[n]ew and material evidence is evidence that-if found credible-would either entitle the claimant to benefits or to some further assistance from the Secretary in gathering evidence that could lead to the granting of the claim.  Of course, once a claim is reopened, the adjudicator may determine that the new evidence is not credible or is outweighed by other evidence.").

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.


ORDER

New and material evidence has been received and reopening of the claim for entitlement to service connection hypertension is granted.

New and material evidence has been received and reopening of the claim for entitlement to service connection for peptic ulcer disease is granted.




REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance

Hypertension

The Veteran contends that hypertension is related to his service-connected post-traumatic stress disorder (PTSD).  Alternatively, the Veteran contends that hypertension is a complication of diabetes mellitus type 2.  

In its May 2017 remand instructions, the Board directed the AOJ to schedule the Veteran for a VA medical examination for the purpose of obtaining a clarifying opinion regarding the nature and etiology of the Veteran's current hypertension disability.  The Board requested that the examiner provide an opinion, with supporting explanation and reference to the pertinent evidence of record, including the report "Veterans and Agent Orange: Update 2010," as to whether it is at least as likely as not that hypertension had its onset in service or was caused by the presumed in-service exposure to herbicides (Agent Orange). The VA examiner was also directed to address whether it is at least as likely as not that the Veteran's hypertension is caused or aggravated by his service-connected type 2 diabetes mellitus and/or service-connected PTSD.

In May 2017, upon review of the Veteran's file, a VA examiner opined that review of the medical literature did not reveal any direct or indirect cause and effect relationship between essential (primary) hypertension and the Veteran's service-diabetic diabetes mellitus, diabetic peripheral neuropathy, erectile dysfunction, heart disease, or PTSD.  The examiner provided a blanket rationale that essential (primary) hypertension had no identifiable cause, was common for the Veteran's demographic, and common among the general population.  The examiner however, failed to provide a clear opinion addressing each of the multiple theories of entitlement raised by the Veteran, to include whether the Veterans service-connected diabetes mellitus type 2 and PTSD aggravated his current hypertension disability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (recognizing VA's duty to consider all issues raised either by the claimant or by the evidence of record).

Given the available record, the nature and etiology of the Veteran's claimed hypertension disability remain unclear, to include whether it is causally related to or aggravated by his service-connected diabetes mellitus type 2 and PTSD disabilities. Another VA medical examination and opinion is therefore necessary. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Peptic Ulcer Disease 

The Veteran contends that service connection for peptic ulcer disease is warranted as secondary to a service-connected disability. Specifically, he asserts that his stomach problems are related to the service-connected PTSD.  

In its May 2017 remand instructions, the Board directed the AOJ to schedule the Veteran for a VA medical examination with a general medical provider or a gastrointestinal specialist to determine the etiology of the current peptic ulcer disease.  The Board requested that the general medical provider or a gastrointestinal specialist provide an opinion with supporting rationale, whether it is at least as likely as not the peptic ulcer disease started in service or was caused by the presumed in-service exposure to herbicides (Agent Orange)?  The general medical provider or a gastrointestinal specialist was directed to provide an opinion as to whether it is as likely as not that the Veteran's service-connected PTSD caused or aggravated the Veteran's current peptic ulcer disease.   

Review of the record shows that the May 2017 VA medical opinion was prepared by a Physician's Assistant with no apparent expertise in gastrointestinal medicine.  The nurse practitioner determined a diagnosis of gastroesophageal reflux disease with history of peptic ulcer disease.  The nurse practitioner opined that review of the medical literature did not reveal any direct or indirect cause and effect relationship between gastroesophageal reflux and the Veteran's service-connected diabetes mellitus, diabetic peripheral neuropathy, erectile dysfunction, heart disease, or PTSD disabilities.  Thus, the nurse practitioner provided a blanket rationale that gastroesophageal reflux is a common condition in the general population.  The nurse practitioner also failed to provide a clear opinion addressing whether the Veteran's peptic ulcer disease (to include gastroesophageal reflux) is related to presumed in-service exposure to herbicides (Agent Orange), and whether the Veterans service-connected PTSD aggravated his peptic ulcer disease. See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (recognizing VA's duty to consider all issues raised either by the claimant or by the evidence of record).  In light of the above, the Board finds that the May 2017 opinion is inadequate, and another VA medical opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

Genitourinary Disorder 

The Veteran contends that service connection for a genitourinary disorder (claimed as urination problems) is secondary to the service-connected diabetes mellitus type-2. 

In its May 2017 remand instructions, the Board directed the AOJ to schedule the Veteran for a VA medical examination for the purpose of obtaining a clarifying opinion regarding the nature and etiology of the Veteran's current genitourinary disorder, to include benign prostatic hyperplasia overlap with overactive bladder.  The Board requested that the examiner provide an opinion, with supporting explanation as to whether it is as least as likely as not that the service-connected diabetes mellitus type 2 disability caused or aggravated (that is, worsened in severity beyond normal progression) any current genitourinary disorder, to include benign prostatic hyperplasia overlap with overactive bladder?   

The May 2017 examiner opined that review of the medical literature did not reveal any direct or indirect cause and effect relationship between benign prostatic hyperplasia with overactive bladder and diabetes mellitus, therefore, benign prostatic hyperplasia with overactive bladder is not caused by or a result of diabetes mellitus.  The examiner provided a rationale that benign prostatic hyperplasia with overactive bladder is a common condition in men over the age of 50.  The examiner failed to provide a clear opinion addressing whether the Veteran's service-connected type 2 diabetes mellitus aggravated his genitourinary disorder, to include benign prostatic hyperplasia overlap with overactive bladder.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (recognizing VA's duty to consider all issues raised either by the claimant or by the evidence of record).  In light of the above, the Board finds that the May 2017 opinion is inadequate, and another VA medical opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

Left Eye Diabetic Retinopathy

The Veteran seeks a compensable rating for his service-connected left eye diabetic retinopathy disability.  He contends that the ratings currently assigned do not reflect the severity of his disability.  
 
In its May 2017 remand instructions, the Board directed the AOJ to schedule the Veteran for a VA medical examination to determine the severity of his service-connected left eye diabetic retinopathy disability.  Review of the record shows that a VA medical examination has not been scheduled.  Under these circumstances, the Board finds that another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance)., therefore, a remand is required

Here, the Board notes that the record shows that the Veteran was scheduled for VA medical examinations to evaluate his hypertension, peptic ulcer, and genitourinary disorder in May 2017, but failed to appear.  There is no further explanation in the record.

The Board reminds the Veteran that he has an obligation to assist in the adjudication of his claim. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be prepared to meet his obligation by cooperating with VA's efforts to provide an adequate medical examination and submitting to the Secretary all necessary evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  The Veteran is also advised that individuals for whom examinations have been authorized and scheduled are required by law to report for such examinations and cooperate with the examiner.  Id.; 38 C.F.R. § 3.326(a) (2013).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, an original compensation claim shall be considered on the basis of the evidence of record.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appropriate VA examination to help determine the etiology of the current hypertension.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinions: 

a. Is it at least as likely as not (i.e., probability of 50 percent or more) that hypertension started in service or was caused by the presumed in-service exposure to herbicides (Agent Orange)?  In responding, the examiner should give reasons why this particular Veteran's in-service exposure to herbicides does or does not result in the subsequent hypertension.  The VA examiner should not use as a reason for the opinion that hypertension is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309 (e)).

The examiner should provide a rationale for all opinions given with reference to the evidence of record.  Citation to medical authority/treatise would be helpful. In answering the question above, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  The examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).

b. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected type 2 diabetes mellitus disability caused the current hypertension?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected type 2 diabetes mellitus disability aggravated (that is, worsened in severity beyond normal progression) the current hypertension?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD caused the current hypertension?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD aggravated (that is, worsened in severity beyond normal progression) the current hypertension?

In providing the opinion regarding the secondary relationship between the current hypertension and type 2 diabetes mellitus, the VA examiner is requested to discuss the significance of the November 2008 article provided by the Veteran that noted that up to 65 percent of patients with diabetes also suffer from hypertension because blood pressure increases when arteries are narrowed, due to atherosclerosis or to chronically high blood glucose levels, and blood flow is restricted. 

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the hypertension prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

2.  Schedule a VA examination by a general medical provider or a gastrointestinal specialist to help determine the etiology of the current peptic ulcer disease.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinions:

a. Is it at least as likely as not (i.e., probability of 50 percent or more) that the peptic ulcer disease started in service or was caused by the presumed in-service exposure to herbicides (Agent Orange)?  In responding, the examiner should give reasons why this particular Veteran's in-service exposure to herbicides does or does not result in the subsequent peptic ulcer disease.  The VA examiner should not use as a reason for the opinion that peptic ulcer is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309 (e)).  The examiner should address the Veteran's contentions of contracting H. pylori due to exposure to unsanitary conditions in Vietnam, which resulted in his peptic ulcer condition.  

b. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD caused the current peptic ulcer disease?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD aggravated (that is, worsened in severity beyond normal progression) the current peptic ulcer disease?

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the peptic ulcer prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

3.  Schedule the appropriate VA examination to help determine the etiology of any current genitourinary disorder, to include benign prostatic hyperplasia overlap with overactive bladder.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinions:

a. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected type 2 diabetes mellitus disability caused any the current genitourinary disorder, to include benign prostatic hyperplasia overlap with overactive bladder?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected type 2 diabetes mellitus disability aggravated (that is, worsened in severity beyond normal progression) any current genitourinary disorder, to include benign prostatic hyperplasia overlap with overactive bladder?

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the genitourinary disorder prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

4.  Schedule the appropriate VA examination to help ascertain the current extent of the service-connected left eye diabetic retinopathy disability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.  The examiner is requested to provide visual acuity measurements for central uncorrected and corrected visual acuity for distance and near vision.

5.  Thereafter, the AOJ should readjudicate the remaining issues on appeal. If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


